Citation Nr: 1617604	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for degenerative arthritis of the low back.

3.  Entitlement to service connection for degenerative arthritis of the shoulders.

4.  Entitlement to service connection for degenerative arthritis of the hands.

5.  Entitlement to service connection for degenerative arthritis of the hips.

6.  Entitlement to service connection for degenerative arthritis of the knees.

7.  Entitlement to service connection for degenerative arthritis of the feet and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VA Regional Office (RO) in Wilmington, Delaware.

In January 2011, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2011 to send the Veteran a letter informing him of VA's duties to notify and assist; to obtain additional treatment records; and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of service connection for chloracne and other skin diseases.  As discussed by the undersigned at the January 2011 hearing, the Veteran's claim of service connection for chloracne was expanded to include other skin disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.).  In a May 2015 rating decision, the RO granted service connection for dermatitis (claimed as chloracne).  Consequently, although the issue of service connection for chloracne was recertified back to the Board following the remand, in light of the May 2015 grant, the Board concludes that the issue of service connection for chloracne is no longer before it.  It is eminently clear that the May 2015 grant represents a service connection grant for the disability sought on appeal.  Moreover, although this issue was listed in a March 2016 brief, the Veteran's representative made no further argument to suggest that service connection for a second skin disorder was sought.  

That said, in July 2015, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned to his dermatitis.  An August 2015 letter from the RO to the Veteran shows that the RO has acknowledged receipt of the NOD and that additional action is pending.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the evidence reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand this initial rating claim for the issuance of a statement of the case (SOC) and instead refers the RO to issue an SOC.

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of medical records.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the records, while pertinent to the issues, are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.


FINDINGS OF FACT

1.  The Veteran has not had rheumatoid arthritis at any time since filing his claim for compensation.

2.  Degenerative arthritis of the low back was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

3.  Degenerative arthritis of the shoulders was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

4.  Degenerative arthritis of the hands was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

5.  Degenerative arthritis of the hips was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

6.  Degenerative arthritis of the knees was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

7.  Degenerative arthritis of the feet and toes was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Degenerative arthritis of the low back was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Degenerative arthritis of the shoulders was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
4.  Degenerative arthritis of the hands was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Degenerative arthritis of the hips was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  Degenerative arthritis of the knees was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  Degenerative arthritis of the feet and toes was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in April 2007 and September 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in October 2011 with a June 2015 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examination with addendum opinion obtained in this case are collectively sufficient, as the October 2011 examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  Although the July 2015 examiner did not examine the Veteran, he did review the evidence and offered well-supported opinions.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet App 488 (2010) the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3 103(c)(2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3 103(c) (2), and no prejudice has been identified in the conduct of the Board hearing.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Rheumatoid Arthritis

The Veteran's November 1967 enlistment examination revealed clinically normal systems except for feet; pes planus was noted.  He denied all pertinent symptoms in his report of medical history.  A June 1968 examination revealed clinically normal systems including feet.  The Veteran again denied pertinent symptoms in the report of medical history.  His June 1970 separation examination continued to reveal clinically normal systems.  There is no indication that the Veteran was treated for, or diagnosed with, rheumatoid arthritis in service.

Post-service treatment records include a June 1989 record with a diagnosis of soft tissue rheumatism.  There are no treatment records during this appeal showing a confirmed diagnosis of rheumatoid arthritis.

The Veteran was afforded a VA examination in October 2011.  The examiner opined that there was no evidence of rheumatoid arthritis.  

Based on a review of the evidence, the Board concludes that service connection for rheumatoid arthritis is denied.  Post-service treatment records reveal that rheumatoid arthritis has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran currently has, or has ever had, a confirmed diagnosis of rheumatoid arthritis.  

The Board acknowledges the 1989 record showing soft tissue rheumatism.  However, there are no records documenting rheumatoid arthritis during this appeal.  The October 2011 examiner specifically opined that the Veteran did not have rheumatoid arthritis.  In this case, as the examination was formed after interviewing and examining the Veteran, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  No medical professional has provided any opinion indicating that the Veteran currently has rheumatoid arthritis.  There are no treatment records reflecting that the Veteran has had rheumatoid arthritis at any time during this appeal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of rheumatoid arthritis at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of rheumatoid arthritis - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

At no time since the Veteran filed his claim for service connection for rheumatoid arthritis in March 2007 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for rheumatoid arthritis is denied.  See 38 U.S.C.A §5107 (West 2014).

	2.  Degenerative Arthritis of the Low Back

The Veteran's November 1967 enlistment examination revealed a clinically normal spine.  He denied all pertinent symptoms, including recurrent back pain, in his report of medical history.  A June 1968 examination again revealed a clinically normal spine.  The Veteran again denied pertinent symptoms, including recurrent back pain, in the report of medical history.  His June 1970 separation examination continued to reveal a clinically normal spine.  There is no indication that the Veteran was treated for, or diagnosed with, any low back disorder in service.

Post-service treatment records reflect back complaints beginning in 1988.  A January 1989 bone scan shows that there was slight diffuse increased uptake involving the lower cervical spine; the lumbar spine was not mentioned.  The record indicates that the scan was abnormal, consistent with degenerative changes.  A May 1989 record indicates that the Veteran reported having bad arthritis in his back.  A record dated in June 1989 shows that the Veteran reported having pain in his back and that he was injured at work.  The diagnosis was soft tissue rheumatism.  

X-rays of the lumbar spine in June 1992 were negative and show that there was no evidence of arthritis.  A November 1992 record shows a diagnosis of arthritis; it does not indicate whether such diagnosis applied to the Veteran's low back.  A CT scan of the lumbar spine in February 1995 was normal.  An April 1995 record shows that the Veteran reported injuring his back at work.  He was diagnosed with lumbar degenerative disc disease.  X-rays of the lumbar spine in October 1995 were again normal.  A July 1997 letter from the Veteran's physician shows that the Veteran had severe degenerative disc disease of the lumbar spine as well as severe degenerative arthritis confirmed by bone scan.  An MRI in October 2000 showed spondylitic changes, while X-rays in October 2003 revealed degenerative hypertrophic spurring.  None of these records contain any opinion regarding the etiology of any diagnosed low back disorder; they also do not show that the Veteran reported having low back problems dating back to service.  

For this issue, as all as the remaining issues, a March 2007 letter from the Veteran shows that he reported that his doctors said that his arthritis began when he was in Vietnam.

At his hearing, the Veteran testified about injuring his back in a motor vehicle accident during service when he was thrown from his seat up into the back of the truck.  January 2011 Hearing Transcript (T.) at 10.  For this issue, as well as the remaining issues, he also testified being in wet conditions during service.  Id. at 9.

The Veteran was provided a VA examination in October 2011.  He was diagnosed with a lumbar spine strain.  The Veteran reported having low back pain since 1972 after multiple parachute jumps.  The examiner reported that X-ray in 2008 showed mild degenerative joint disease.  The examiner opined that it was at least as likely as not that the present diagnosis of degenerative joint disease was related to the joint problems in service.  The rationale was that joint problems were reported since the service and were ongoing at the present.

An addendum opinion from a different examiner was obtained in June 2015.  The examiner reported that he was rendering a negative opinion.  He reported that his opinion was based on the Veteran's claims file, including medical records, the 2011 examination report, and the fact that there was no diagnosis nor treatment of a lumbar spine condition nor evidence of degenerative joint disease in the Veteran's STRs nor within one year of military service.  

Based on a review of the evidence, the Board concludes that service connection for degenerative arthritis of the low back is not warranted.  Although the Veteran testified about having an in-service injury and currently has degenerative arthritis of the low back, it does not show that degenerative arthritis of the low back is related to his military service.

The Veteran's STRs contain no indication that the onset of any current degenerative arthritis of the low back occurred in service.  Despite the Veteran's testimony of an in-service accident, his STRs are silent for any back complaints and show no diagnosis of any low back disorder, to include degenerative arthritis.  A June 1968 examination, as well as the Veteran's June 1970 separation examination, both revealed a clinically normal spine; no low back complaints were made and no low back disorder was diagnosed.  The Veteran's post-service treatment records show no back complaints until 1988; none of his records show that he reported any in-service injury or that he had symptoms dating back to service.  None of the Veteran's treatment records contain any opinion relating currently diagnosed degenerative arthritis of the low back as having its onset during the Veteran's military service.  The fact that X-rays in June 1992 and October 1995 were normal weighs against a finding that the onset of the currently diagnosed degenerative arthritis of the low back occurred during service.  The Board acknowledges that the Veteran's treatment records contain a diagnosis of degenerative disc disease in April 1995.  However, no diagnostic tests confirming such diagnosis are of record. Considering the normal X-rays in October 1995, the Board is unable to conclude that the currently diagnosed degenerative arthritis had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently diagnosed degenerative arthritis of the low back is related to the Veteran's military service or that the onset began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Additionally, the medical opinion from the June 2015 examiner shows that the Veteran's currently diagnosed degenerative arthritis of the low back is not related to his military service.  As such opinion was formed after reviewing the claims file and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  The Board acknowledges the positive medical opinion from the October 2011 examiner.  However, the Board finds that this opinion lacks probative value compared to the negative 2015 opinion.  As discussed above, the Veteran reported injuring his back during parachute jumps in 1972 to the October 2011 examiner.  The Veteran, however, was separated from service in 1970.  There is no indication of any injury from parachute jumps during his service.  Consequently, this opinion was based on an incorrect factual premise.  As such, this opinion is afforded low probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on an incorrect factual premise is not probative).  Therefore, in light of the negative nexus opinion, as well as the treatment records all failing to show a positive nexus, the Board concludes that the Veteran's degenerative arthritis of the low back is not related to his military service.  

In this case, the first evidence of any low back complaints is not until 1988.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of low back complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of low back complaints is itself evidence which tends to show that degenerative arthritis of the low back did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Here, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, X-rays in 1992 and 1995 did not show any evidence of arthritis.  Moreover, no complaints were made at discharge from service and the Veteran's spine was normal on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of low back symptomatology following the Veteran's military service.  See Curry at 68.
The overall evidence of record as discussed above weighs against a finding of degenerative arthritis of the low back being associated with the Veteran's active duty.  Without competent evidence showing an association between degenerative arthritis of the low back and his active duty, service connection for degenerative arthritis of the low back is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of degenerative arthritis of the low back - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative arthritis of the low back and the Veteran's active duty, service connection for degenerative arthritis of the low back is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the low back.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the low back is denied.  See 38 U.S.C.A §5107 (West 2014).  

	3.  Degenerative Arthritis of the Shoulders

The Veteran's November 1967 enlistment examination revealed clinically normal upper extremities.  He denied all pertinent symptoms, including painful or "trick" shoulder, in his report of medical history.  A June 1968 examination again  revealed clinically normal upper extremities and the Veteran denied pertinent symptoms, including painful or "trick" shoulder, in the report of medical history.  His June 1970 separation examination continued to reveal clinically upper extremities.  There is no indication that the Veteran was treated for, or diagnosed with, any shoulder disorder in service.

Post-service treatment records reflect shoulder complaints beginning in 1988.  A June 1988 record shows a diagnosis of left shoulder muscular/skeletal sprain while a September 1988 record shows that the Veteran was seen for his left shoulder and reported a history of arthritis.  The Veteran was seen for shoulder complaints in December 1988 and was diagnosed with degenerative joint disease.  A January 1989 bone scan shows that there was slight diffuse increase uptake involving the shoulder joints.  The record indicates that the scan was abnormal, consistent with degenerative changes.  A record dated in June 1989 shows that the Veteran reported having pain in his shoulder and that he was injured at work.  The diagnosis was soft tissue rheumatism.  X-rays of the right shoulder in July 1989 and of both shoulders in September 1990 were negative.  A November 1992 record shows a diagnosis of arthritis; it does not indicate whether such diagnosis applied to the Veteran's shoulders.  X-rays of the left shoulder in January 1993 were negative.  An MRI of the shoulders in August 1993 revealed degenerative changes in both shoulders.  A February 1995 record indicates that the Veteran was diagnosed with osteoarthritis in the shoulders.  An August 1996 record showing a diagnosis of a right rotator cuff tear reveals that the Veteran was filing for workman's compensation.  None of these records contain any opinion regarding the etiology of any the diagnoses; they also do not show that the Veteran reported having shoulder problems dating back to service.  

At his hearing, the Veteran testified that he also injured his shoulders in the motor vehicle accident during service when he was thrown from his seat up into the back of the truck.  T. at 10.

The Veteran was provided a VA examination in October 2011.  He was diagnosed with shoulder sprains.  The Veteran reported having pain since 1975.  The examiner reported that X-rays showed degenerative or traumatic arthritis.  The examiner opined that it was at least as likely as not that the present diagnosis of degenerative joint disease was related to the joint problems in service.  The rationale was that joint problems were reported since the service and were ongoing at the present.

An addendum opinion from a different examiner was obtained in June 2015.  The examiner reported that he was rendering a negative opinion.  The examiner reported that his opinion was based on the Veteran's claims file, including medical records, the 2011 examination report, and the fact that there was no evidence of a diagnosis nor treatment of a bilateral shoulder condition nor evidence of degenerative joint disease of the shoulders in the Veteran's STRs nor within one year of military service.  

Based on a review of the evidence, the Board concludes that service connection for degenerative arthritis of the shoulders is not warranted.  Although the Veteran testified about having an in-service injury and currently has degenerative arthritis of the shoulders, the evidence does not show that degenerative arthritis of the shoulders is related to his military service.

The Veteran's STRs contain no indication that the onset of any current degenerative arthritis of the shoulders occurred in service.  Despite the Veteran's testimony of an in-service accident, his STRs are silent for any shoulder complaints and show no diagnosis of any bilateral shoulder disorder, to include degenerative arthritis.  A June 1968 examination, as well as the Veteran's June 1970 separation examination, both revealed clinically normal upper extremities; no shoulder complaints were made and no shoulder disorder was diagnosed.  The Veteran's post-service treatment records show no shoulder complaints until 1988; none of his records show that he reported any in-service injury or that he had symptoms dating back to service.  None of the Veteran's treatment records contain any opinion relating currently diagnosed degenerative arthritis of the shoulders as having its onset during the Veteran's military service.  The fact that X-rays in July 1989 and September 1990 were normal weighs against a finding that the onset of the currently diagnosed degenerative arthritis of the shoulders occurred during service.  The Board acknowledges that the August 1993 MRI revealed degenerative changes in both shoulder.  However, such record does not indicate that the onset was during the Veteran's service or that the degenerative changes were otherwise related to the Veteran's service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently diagnosed degenerative arthritis of the shoulders is related to the Veteran's military service or that the onset began during service.  See Curry at 68.  

Additionally, the medical opinion from the June 2015 examiner shows that the Veteran's currently diagnosed degenerative arthritis of the shoulders is not related to his military service.  As such opinion was formed after reviewing the claims file and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  The Board acknowledges the positive medical opinion from the October 2011 examiner.  However, the Board finds that this opinion lacks probative value compared to the negative 2015 opinion.  As discussed above, the Veteran reported having pain since 1975 to the October 2011 examiner.  The Veteran, however, was separated from service in 1970.  Consequently, this opinion was based on an incorrect factual premise.  As such, this opinion is afforded low probative value.  See Reonal at 460-61.  Therefore, in light of the negative nexus opinion, as well as the treatment records all failing to show a positive nexus, the Board concludes that the Veteran's degenerative arthritis of the shoulders is not related to his military service.  

In this case, the first evidence of any diagnosed disorder is not until 1988.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of shoulder complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of shoulder complaints is itself evidence which tends to show that degenerative arthritis of the shoulders did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Here, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, X-rays in 1989 of the right shoulder and in 1990 of both shoulders did not show any evidence of arthritis.  Even with the August 1993 MRI, such diagnosis of degenerative changes was many years after service, and reports of a continuity of symptomatology were not made at that time.  Moreover, no complaints were made at discharge from service and the Veteran's upper extremities were normal on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of shoulder symptomatology following the Veteran's military service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of degenerative arthritis of the shoulders being associated with the Veteran's active duty.  Without competent evidence showing an association between degenerative arthritis of the shoulders and his active duty, service connection for degenerative arthritis of the shoulders is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of degenerative arthritis of the shoulders - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative arthritis of the low back and the Veteran's active duty, service connection for degenerative arthritis of the shoulders is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the shoulders.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the shoulders is denied.  See 38 U.S.C.A §5107.  

	4.  Degenerative Arthritis of the Hands

The Veteran's November 1967 enlistment examination revealed clinically normal upper extremities.  He denied all pertinent symptoms in his report of medical history.  A June 1968 examination revealed again clinically normal upper extremities.  The Veteran continued to deny pertinent symptoms in the report of medical history.  His June 1970 separation examination continued to reveal clinically upper extremities.  There is no indication that the Veteran was treated for, or diagnosed with, any hand disorder in service.

A January 1989 bone scan shows that there was slight diffuse increase uptake involving the wrists; however, the Veteran's hands were not mentioned.  A November 1992 record shows a diagnosis of arthritis; it does not indicate whether such diagnosis applied to the Veteran's hands.  The first hand complaints were in January 1996; at that time, the Veteran reported numbness and tingling.  He was diagnosed with peripheral neuropathy. 

A July 1997 record shows that the Veteran was diagnosed with degenerative joint disease; this record does not show that such diagnosis applied to the Veteran's hands.  An August 1998 record indicates that the Veteran reported having tingling pain of arms and that he had been diagnosed with degenerative joint disease.  Again, he was not specifically diagnosed with degenerative joint disease of the hands.  X-rays of the hands in October 2007 revealed degenerative changes.  None of these records contain any opinion regarding the etiology of any of the diagnoses; they also do not show that the Veteran reported having hand problems dating back to service.  

The Veteran was provided a VA examination in October 2011.  He was diagnosed with hand sprains.  The Veteran reported having pain since 1970.  The examiner reported that X-rays showed degenerative or traumatic arthritis.  The examiner opined that it was at least as likely as not that the present diagnosis of degenerative joint disease was related to the joint problems in service.  The rationale was that joint problems were reported since the service and were ongoing at the present.

An addendum opinion from a different examiner was obtained in June 2015.  The examiner reported that he was rendering a negative opinion.  He reported that his opinion was based on the Veteran's claims file, including medical records, the 2011 examination report, and the fact that there was no evidence of a diagnosis nor treatment of a bilateral hand condition nor evidence of degenerative joint disease of the hands in the Veteran's STRs nor within one year of military service.  

Based on a review of the evidence, the Board concludes that service connection for degenerative arthritis of the hands is not warranted.  Although the Veteran currently has degenerative arthritis of the hands, it does not show that degenerative arthritis of the hands is related to his military service.

In this case, the Veteran has not reported incurring any specific event, injury, or disease to his hands during service.  His STRs contain no indication that the onset of any current degenerative arthritis of the hands occurred in service.  The Veteran's  STRs are silent for any hand complaints and show no diagnosis of any bilateral shoulder disorder, to include degenerative arthritis.  A June 1968 examination, as well as the Veteran's June 1970 separation examination, both revealed clinically normal upper extremities; no hand complaints were made and no hand disorder was diagnosed.  The Veteran's post-service treatment records show no hand complaints until 1996, when he was diagnosed with peripheral neuropathy.  There is no confirmed arthritis of the hands until 2007.  None of his records show that he reported any in-service injury or that he had symptoms dating back to service.  They also do not contain any opinion relating currently diagnosed degenerative arthritis of the hands as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently diagnosed degenerative arthritis of the hands is related to the Veteran's military service or that the onset began during service.  See Curry at 68.  

Additionally, the medical opinion from the June 2015 examiner shows that the Veteran's currently diagnosed degenerative arthritis of the hands is not related to his military service.  As such opinion was formed after reviewing the claims file and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  The Board acknowledges the positive medical opinion from the October 2011 examiner.  However, the Board finds that this opinion lacks probative value compared to the negative 2015 opinion.  The Veteran reported that pain began in 1970; he was separated from service in June 1970.  The examiner did not address the fact that the Veteran had no hand complaints in service and that his separation examination was normal, whereas the 2015 examiner specifically discussed the Veteran's STRs.  Consequently, the Board accords the negative nexus opinion greater probative value.  Therefore, in light of the negative nexus opinion, as well as the treatment records all failing to show a positive nexus, the Board concludes that the Veteran's degenerative arthritis of the hands is not related to his military service.  

In this case, the first evidence of any diagnosed arthritis of the hands is not until 2007.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of hand complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of hand complaints not associated with peripheral neuropathy is itself evidence which tends to show that degenerative arthritis of the hands did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Here, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, there is no X-ray evidence until 2007.  Moreover, no complaints were made at discharge from service and the Veteran's upper extremities were normal on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of hand symptomatology following the Veteran's military service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of degenerative arthritis of the hands being associated with the Veteran's active duty.  Without competent evidence showing an association between degenerative arthritis of the hands and his active duty, service connection for degenerative arthritis of the hands is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of degenerative arthritis of the hands - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative arthritis of the hands and the Veteran's active duty, service connection for degenerative arthritis of the hands is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the hands.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the hands is denied.  See 38 U.S.C.A §5107.  

	5.  Degenerative Arthritis of the Hips

The Veteran's November 1967 enlistment examination revealed clinically normal lower extremities.  He denied all pertinent symptoms in his report of medical history.  A June 1968 examination revealed again clinically normal lower extremities.  The Veteran continued to deny pertinent symptoms in the report of medical history.  His June 1970 separation examination continued to reveal clinically lower extremities.  There is no indication that the Veteran was diagnosed with a chronic hip disorder in service.

Post-service records show complaints beginning in 1988.  A January 1988 record shows that the Veteran reported pain in his left hip.  The January 1989 bone scan did not reference the Veteran's hips.  The June 1989 treatment record in which the Veteran reported being injured at work shows that his hips had full range of motion.  The diagnosis was soft tissue rheumatism.  A November 1992 record shows a diagnosis of arthritis; it does not indicate whether such diagnosis applied to the Veteran's hips.  A July 1997 record shows that the Veteran was diagnosed with degenerative joint disease; this record also does not show that such diagnosis applied to the Veteran's hip.  An April 2004 record reveals that the Veteran complained of some clicking if he moved his left hip, but pain in the sciatic notch on the right more than left sides.  He was diagnosed with complaints of hip pain.  None of these records contain any opinion regarding the etiology of any of the diagnoses; they also do not show that the Veteran reported having hip problems dating back to service.  

The Veteran was provided a VA examination in October 2011.  He was diagnosed with hip strains.  The Veteran reported having pain since 1972.  No diagnostic studies of the hips were done.  No opinion regarding the Veteran's hips was provided. 

X-rays of the hips in June 2012 showed mild osteoarthritis; it was opined that such was not at least as likely as not related to injury while in service.  The rationale was that there was no documentation or treatment of bilateral hips while in service in claims file.

Based on a review of the evidence, the Board concludes that service connection for degenerative arthritis of the hips is not warranted.  Although the Veteran currently has degenerative arthritis of the hips, it does not show that degenerative arthritis of the knees is related to his military service.

In this case, the Veteran has not reported incurring any specific event, injury, or disease to his hips during service.  His STRs contain no indication that the onset of any current degenerative arthritis of the hips occurred in service.  There is no diagnosis of any chronic bilateral hip disorder in the Veteran's STRs.  A June 1968 examination, as well as the Veteran's June 1970 separation examination, both revealed clinically normal lower extremities; no hip complaints were made and no hip disorder was diagnosed.  The Veteran's post-service treatment records show no hip complaints until 1988.  There is no confirmed X-ray diagnosis of arthritis until 2012.  None of his records show that he reported any in-service injury or that he had symptoms dating back to service.  They also do not contain any opinion relating currently diagnosed degenerative arthritis of the hips as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently diagnosed degenerative arthritis of the hips is related to the Veteran's military service or that the onset began during service.  See Curry at 68.  

Additionally, the medical opinion from the June 2012 examiner that reviewed the X-rays shows that the Veteran's currently diagnosed degenerative arthritis of the hips is not related to his military service.  As such opinion was formed after reviewing the claims file and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  This opinion is also uncontradicted.  The October 2010 examiner did not provide any opinion regarding the Veteran's hips.  Therefore, in light of the negative nexus opinion, as well as the treatment records all failing to show a positive nexus, the Board concludes that the Veteran's degenerative arthritis of the hips is not related to his military service.  

In this case, the first evidence of any indication of hip complaints is not until 1998.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of hip complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of hip complaints is itself evidence which tends to show that degenerative arthritis of the hips did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Here, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, there is no indication of any degenerative changes until 2012.  Moreover, no complaints were made at discharge from service and the Veteran's lower extremities were normal on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of hip symptomatology following the Veteran's military service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of degenerative arthritis of the hips being associated with the Veteran's active duty.  Without competent evidence showing an association between degenerative arthritis of the hip and his active duty, service connection for degenerative arthritis of the hip is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of degenerative arthritis of the hips - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative arthritis of the hips and the Veteran's active duty, service connection for degenerative arthritis of the hips is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the hips.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the hips is denied.  See 38 U.S.C.A §5107.  

	6.  Degenerative Arthritis of the Knees

As noted above, the Veteran's November 1967 enlistment examination revealed clinically normal lower extremities.  He denied all pertinent symptoms in his report of medical history, including "trick" or locked knee.  A June 1968 examination revealed again clinically normal lower extremities.  The Veteran continued to deny pertinent symptoms in the report of medical history; no response was made for the symptom of "trick" or locked knee.  The Veteran complained of left leg pain in July and August 1968; he did not specifically reference his knee.  X-rays of the tibia in August 1968 showed no significant abnormalities.  He was diagnosed with a contusion.  There are no further complaints after August 1968 and no specific knee complaints.  His June 1970 separation examination continued to reveal clinically normal lower extremities.  There is no indication that the Veteran was diagnosed with a chronic knee disorder in service.

Post-service records show complaints beginning in 1988.  The Veteran reported pain in his left knee in January 1988.  A record dated in February 1988 shows a diagnosis of rule out degenerative joint disease.  X-rays in March 1988 revealed normal bony architecture, soft tissues, and joint space.  The conclusion was bipartite patella right, otherwise normal study.  The Veteran complained of soreness in both knees in July 1988; the diagnosis was rule out tendonitis of the bilateral knees.  The January 1989 bone scan shows that there was slight diffuse increase uptake involving the knees.  The scan was read as being consistent with degenerative changes.  The June 1989 record in which the Veteran after being injured at work and was diagnosed with soft tissue rheumatism shows that he complained about his knees.  X-rays in July 1989 showed that no evidence of arthritis was apparent.  A November 1992 record shows a diagnosis of arthritis; it does not indicate whether such diagnosis applied to the Veteran's knees.  A July 1997 record shows that the Veteran was diagnosed with degenerative joint disease; this record also does not show that such diagnosis applied to the Veteran's knees.  None of these records contain any opinion regarding the etiology of any of the diagnoses; they also do not show that the Veteran reported having knee problems dating back to service.  

The Veteran was provided a VA examination in October 2011.  He was diagnosed with knee sprains.  The Veteran reported having pain since 1970 after multiple parachute jumps.  The examiner reported that X-rays showed degenerative or traumatic arthritis.  X-rays dated in October 2011 confirm mild osteoarthritis.  The examiner opined that it was at least as likely as not that the present diagnosis of degenerative joint disease was related to the joint problems in service.  The rationale was that joint problems were reported since the service and were ongoing at the present.

An addendum opinion from a different examiner was obtained in June 2015.  The examination report with opinion request drew attention to the left leg contusion.  The examiner reported that he was rendering a negative opinion.  He reported that his opinion was based on the Veteran's claims file, including the above noted medical records, the 2011 examination report, and the fact that there was no evidence of a diagnosis nor treatment of a bilateral knee condition nor evidence of degenerative joint disease of the knees in the Veteran's STRs nor within one year of military service.  

Based on a review of the evidence, the Board concludes that service connection for degenerative arthritis of the knees is not warranted.  Although the Veteran currently has degenerative arthritis of the knees, it does not show that degenerative arthritis of the knees is related to his military service.

In this case, the Veteran has not reported incurring any specific event, injury, or disease to his knees during service.  His STRs contain no indication that the onset of any current degenerative arthritis of the knees occurred in service.  Although a left leg contusion is shown in the Veteran's STRs in July and August 1968, specific knee complaints are not shown.  There is no diagnosis of any chronic bilateral knee disorder in the Veteran's STRs.  A June 1968 examination, as well as the Veteran's June 1970 separation examination, both revealed clinically normal lower extremities; no knee complaints were made and no knee disorder was diagnosed.  The Veteran's post-service treatment records show no knee complaints until 1988.  Although the January 1989 bone scan was read as being consistent with degenerative changes and the Veteran was diagnosed with degenerative joint disease in March 1989, X-rays in March 1988 revealed normal bony architecture, soft tissues, and joint space and in July 1989 showed that no evidence of arthritis was apparent.  There is no confirmed X-ray diagnosis of arthritis until 2011.  None of his records show that he reported any in-service injury or that he had symptoms dating back to service.  They also do not contain any opinion relating currently diagnosed degenerative arthritis of the knees as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently diagnosed degenerative arthritis of the knees is related to the Veteran's military service or that the onset began during service.  See Curry at 68.  

Additionally, the medical opinion from the June 2015 examiner shows that the Veteran's currently diagnosed degenerative arthritis of the knees is not related to his military service.  As such opinion was formed after reviewing the claims file and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  In finding that the medical opinion has great probative value, the Board acknowledges that the examiner opined that there was no knee treatment in service, while the Veteran's STRs show a left leg contusion in 1968.  However, the examiner is correct in that specific knee treatment was not shown; the X-rays were of the Veteran's tibia, and not of his left knee.  As such, the Board reiterates that the negative opinion has great probative value.  The Board acknowledges the positive medical opinion from the October 2011 examiner.  However, the Board finds that this opinion lacks probative value compared to the negative 2015 opinion.  The Veteran reported that pain began in 1970 after parachute jumps; he was separated from service in June 1970 and there is no indication of any parachute jumps in the Veteran's records.  The examiner did not address the fact that the Veteran had no knee complaints in service and that his separation examination was normal, whereas the 2015 examiner specifically discussed the Veteran's STRs.  Consequently, the Board accords the negative nexus opinion greater probative value.  Therefore, in light of the negative nexus opinion, as well as the treatment records all failing to show a positive nexus, the Board concludes that the Veteran's degenerative arthritis of the knees is not related to his military service.  

In this case, the first evidence of any indication of knee complaints is not until 1988.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of knee complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of knee complaints is itself evidence which tends to show that degenerative arthritis of the knees did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Here, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, although bone scan in 1989 indicated degenerative changes, there are no X-rays confirming arthritis until 2011.  Moreover, no complaints were made at discharge from service and the Veteran's lower extremities were normal on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of knee symptomatology following the Veteran's military service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of degenerative arthritis of the knees being associated with the Veteran's active duty.  Without competent evidence showing an association between degenerative arthritis of the knees and his active duty, service connection for degenerative arthritis of the knees is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of degenerative arthritis of the knees - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative arthritis of the knees and the Veteran's active duty, service connection for degenerative arthritis of the knees is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the knees.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the knees is denied.  See 38 U.S.C.A §5107.  

	7.  Degenerative Arthritis of the Feet and Toes

The Veteran's November 1967 enlistment examination revealed clinically abnormal feet; pes planus was shown.  He denied all pertinent symptoms, including foot trouble, in his report of medical history.  A June 1968 examination revealed clinically normal feet.  The Veteran continued to deny pertinent symptoms in the report of medical history; no response was made for the symptom of foot trouble.  His June 1970 separation examination continued to reveal clinically normal feet.  There is no indication that the Veteran was diagnosed with a chronic foot and toe disorder in service other than the pes planus shown on entrance.

Post-service records show complaints beginning in 1989.  The January 1989 bone scan shows that there was slight diffuse increased uptake involving the bilateral first metacarpophalangeal joints; left third proximal interphalangeal (PIP) joint; bilateral first metatarsophalangeal (MTP) joint; and left tarsal bone.  The scan was read as being consistent with degenerative changes.  A November 1992 record shows a diagnosis of arthritis; it does not indicate whether such diagnosis applied to the Veteran's feet and toes.  A July 1997 record shows that the Veteran was diagnosed with degenerative joint disease; this record also does not show that such diagnosis applied to the Veteran's feet and toes.  A record that appears to be in 2000 (month unknown) shows that the Veteran had heel pain syndrome bilaterally.  An MRI of the left foot in June 2005 showed extensive arthritis involving the first MTP and interphalangeal joint of the great toe as well as mild to moderate degenerative changes of the mid foot.  A March 2006 bone scan showed arthritic changes in the bilateral first MTP joints.  None of these records contain any opinion regarding the etiology of any of the diagnoses; they also do not show that the Veteran reported having foot and toe problems dating back to service.  

The Veteran was provided a VA examination in October 2011.  He was diagnosed with arthritis.  The Veteran reported that his feet were wet and hurt while in Vietnam.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the records for joint problems in feet started after the Veteran's separation from service.  They noted that they could find no service records of foot problems.  The examiner concluded that they could only speculate as to whether or not they were caused by military service.  The examiner indicated that the new examination form was inferior to the old medical opinion form as there was no "box" for speculation.  

Based on a review of the evidence, the Board concludes that service connection for degenerative arthritis of the feet and toes is not warranted.  Although the Veteran currently has degenerative arthritis of the feet and toes, it does not show that degenerative arthritis of the feet and toes is related to his military service.

Initially, although the Veteran's enlistment examination shows that he had pes planus, as he is claiming service connection for arthritis, and not for pes planus, the Board concludes as regards arthritis, the Veteran was sound at entry.  The Veteran has not reported incurring any specific event, injury, or disease to his feet and toes during service.  His STRs contain no indication that the onset of any current degenerative arthritis of the feet and toes occurred in service.  There is no diagnosis of any chronic feet and toe disorder in the Veteran's STRs except for the preexisting pes planus.  The Veteran has not contended that pes planus is related to his military service.  The June 1968 examination, as well as the Veteran's June 1970 separation examination, both revealed clinically normal feet; no foot and toe complaints were made and no foot and toe disorder was diagnosed.  The Veteran's post-service treatment records show no feet and toes complaints until 1989.  None of his records show that he reported any in-service injury or that he had symptoms dating back to service.  They also do not contain any opinion relating currently diagnosed degenerative arthritis of the feet and toes as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently diagnosed degenerative arthritis of the feet and toes is related to the Veteran's military service or that the onset began during service.  See Curry at 68.  

Additionally, the October 2011 examiner opined that  the Veteran's degenerative arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As such opinion was formed after reviewing the claims file and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  It is also uncontradicted.  Therefore, in light of the negative nexus opinion, as well as the treatment records all failing to show a positive nexus, the Board concludes that the Veteran's degenerative arthritis of the feet and toes is not related to his military service.  

In this case, the first evidence of any indication of foot and toe complaints is not until 1989.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of foot and toes complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of foot and toe complaints is itself evidence which tends to show that degenerative arthritis of the feet and toes did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Here, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, although the 1989 bone scan was suggestive of degenerative changes, there is no X-ray evidence until 2005   Moreover, no complaints were made at discharge from service and the Veteran's feet were normal on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of foot and toe symptomatology following the Veteran's military service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of degenerative arthritis of the feet and toes being associated with the Veteran's active duty.  Without competent evidence showing an association between degenerative arthritis of the feet and toes and his active duty, service connection for degenerative arthritis of the feet and toes is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of degenerative arthritis of the feet and toes - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative arthritis of the feet and toes and the Veteran's active duty, service connection for degenerative arthritis of the feet and toes is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the feet and toes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the feet and toes is denied.  See 38 U.S.C.A §5107.  



ORDER

Entitlement to service connection for rheumatoid arthritis is denied.  

Entitlement to service connection for degenerative arthritis of the low back is denied. 

Entitlement to service connection for degenerative arthritis of the shoulders is denied. 

Entitlement to service connection for degenerative arthritis of the hands is denied. 

Entitlement to service connection for degenerative arthritis of the hips is denied. 

Entitlement to service connection for degenerative arthritis of the knees is denied. 

Entitlement to service connection for degenerative arthritis of the feet and toes is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


